 

Exhibit 10.4

 

SHAREHOLDER VOTING AGREEMENT

 

This SHAREHOLDER VOTING AGREEMENT (this “Agreement”), dated as of April 2, 2015,
is entered into by and between the undersigned shareholder (“Shareholder”) of
Premier Exhibitions , Inc., a Florida corporation (the “Company”), and Dinoking
Tech, Inc., a company existing under the laws of the Province of British
Columbia (“DK”).

 

A.            Contemporaneously with the execution of this Agreement, DK, the
Company, 1032403 B.C. LTD., a company existing under the laws of the Province of
British Columbia (“Exchangeco”), Daoping Bao, a businessperson residing in
Richmond, British Columbia (“Bao”), and Nancy Brenner, a businessperson residing
in Delta, British Columbia (“Brenner”), are entering into a Merger Agreement,
dated as of the date hereof (as the same may be amended or modified after the
date hereof, the “Merger Agreement”), providing, among other things, the
acquisition of DK by the Company through the transfer and sale to the Company by
the shareholders of DK of all the issued and outstanding capital stock of DK (as
the same may be amended or modified after the date hereof, the “Merger”).

 

B.            As a condition of and inducement to DK’s willingness to enter into
the Merger Agreement, DK has required that Shareholder enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and in the Merger Agreement, and intending to be legally bound hereby,
the parties hereto agree as follows:

 

1.             Certain Definitions.

 

For the purposes of this Agreement, the following terms shall have the
respective meanings ascribed to them in this Section 1.

 

“Acquisition Proposal” has the meaning set forth in the Merger Agreement.

 

“Additional Owned Shares” means all Shares and any other Equity Interests in the
Company which are beneficially owned by Shareholder or any of its Affiliates and
are acquired after the date hereof and prior to the termination of this
Agreement.

 

“Affiliate” has the meaning set forth in the Merger Agreement.

 

“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Business Day” has the meaning set forth in the Merger Agreement.

 

“Change of Recommendation” means the approval by the Company’s board of
directors of a Superior Proposal in strict conformance with the Merger
Agreement.

 

“Company” has the meaning assigned thereto in the recitals hereof.

 

“Company Shareholders Meeting” has the meaning assigned thereto in Section 2
hereof.

 

“Covered Shares” means the Owned Shares and Additional Owned Shares.

 

“Disclosed Owned Securities” has the meaning assigned thereto in Section 5(a)
hereof.

 

“Encumbrances” has the meaning assigned thereto in Section 5(a) hereof.

 

“Effective Time” has the meaning set forth in the Merger Agreement.

 

1

 

 

“Equity Interest” means (i) any Share, (ii) any other share, capital stock,
partnership, limited liability company, membership or similar interest in any
Person and (iii) any option, warrant, right or security (including debt
securities) convertible, exchangeable or exercisable with respect thereto or
therefor.

 

“Exchange Act” has the meaning set forth in the Merger Agreement.

 

“FBCA” means the Florida Business Corporations Act, as amended.

 

“Governmental Entity” has the meaning set forth in the Merger Agreement.

 

“Merger Agreement” has the meaning assigned thereto in the recitals hereof.

 

“Owned Shares” means all Shares and any other Equity Interests in the Company
which are beneficially owned by Shareholder or any of its Affiliates as of the
date hereof.

 

“Person” has the meaning set forth in the Merger Agreement.

 

“Premier Shareholders’ Resolution” has the meaning set forth in the Merger
Agreement.

 

“Representatives” has the meaning assigned thereto in Section 3(b) hereof.

 

“Shares” means the Premier Shares as such term is defined in the Merger
Agreement.

 

“Subsidiary” has the meaning set forth in the Merger Agreement.

 

“Superior Proposal” has the meaning set forth in the Merger Agreement.

 

“Takeover Law” means Sections 607.0901 and 607.0902 of the FBCA.

 

“Term” has the meaning assigned thereto in Section 6 hereof.

 

“Transactions” means the Merger and the other transactions contemplated by the
Merger Agreement.

 

“Transfer” means, with respect to an Equity Interest, the transfer, pledge,
hypothecation, encumbrance, assignment or other disposition (whether by sale,
merger, consolidation, liquidation, dissolution, dividend, distribution or
otherwise) of such Equity Interest or the beneficial ownership thereof, the
offer to make such a transfer or other disposition, and each option, agreement,
arrangement or understanding, whether or not in writing, to effect any of the
foregoing. As a verb, “Transfer” shall have a correlative meaning.

 

2.            Shareholder Vote.

 

(a)           Voting Agreement. At any meeting of the shareholders of the
Company, however called, or at any adjournment thereof, or in any other
circumstance in which the vote, consent or other approval of the shareholders of
the Company is sought as to a matter described in any of clauses (i) – (vii)
below (each, a “Company Shareholders Meeting”), Shareholder shall, and shall
cause the holder of record of any Covered Shares to, (i) appear at each such
meeting or otherwise cause all Covered Shares to be counted as present thereat
for purposes of calculating a quorum and (ii) vote (or cause to be voted), or
execute and deliver a written consent (or cause a written consent to be executed
and delivered) covering, all Covered Shares:

 

(i)          in favor of adopting the Premier Shareholders’ Resolution;

 

(ii)         in favor of any adjournment or postponement recommended by the
Company or requested by DK pursuant to the Merger Agreement with respect to any
shareholder meeting with respect to the Premier Shareholders’ Resolution;

 

2

 

 

(iii)        against any Acquisition Proposal or any proposal relating to an
Acquisition Proposal;

 

(iv)        against any consolidation, combination, reorganization,
recapitalization, dissolution, liquidation or winding up of or by the Company,
in each case other than in furtherance of approving the Transactions with DK
contemplated the Merger Agreement;

 

(v)         against any change in the business, management or Board of Directors
of the Company other than in furtherance of the Transactions with DK
contemplated the Merger Agreement;

 

(vi)        against any proposal, action or agreement that would reasonably be
expected to (1) impede, frustrate, prevent or nullify any provision of this
Agreement, the Merger Agreement or the Merger, (2) result in a breach of any
covenant, representation, warranty or any other obligation or agreement of the
Company under the Merger Agreement, (3) could reasonably be expected to result
in any of the conditions set forth in the Merger Agreement not being fulfilled
or (4) except as expressly contemplated by the Merger Agreement, change in any
manner the dividend policy or capitalization of, including the voting rights of
any class of capital stock of, the Company; and

 

(vii)       Shareholder shall not propose, commit or agree to take any action
inconsistent with any of the foregoing clauses (i) – (vi).

 

(b)           Relief from Certain Obligations. In the event that a Change of
Recommendation which does not result from a material breach of any provision the
Merger Agreement occurs in favor of a Superior Proposal then, notwithstanding
anything to the contrary contained in this Agreement, Shareholder shall, upon
delivery of written notice to DK, be relieved of its obligations under this
Section 2 of this Agreement with respect to the Covered Shares; provided that if
at any time thereafter such proposal shall cease to constitute a Superior
Proposal under the Merger Agreement, the obligations of Shareholder as to the
Covered Shares under this Section 2 shall, without the requirement of any action
by a party hereto, then and thereafter again become binding with respect to the
Covered Shares.

 

(c)           Irrevocable Proxy.

 

(i)          Shareholder hereby (A) irrevocably grants to, and appoints, DK, and
any Person designated in writing by DK, and each of them individually,
Shareholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of Shareholder, to vote all of the Covered
Shares or grant a consent or approval in respect of the Covered Shares, in
accordance with the terms of Section 2(a) hereof and (B) revokes any and all
proxies heretofore given in respect of the Covered Shares.

 

(ii)         The attorneys-in-fact and proxies named above are hereby authorized
and empowered by Shareholder at any time during the Term to act as Shareholder’s
attorney-in-fact and proxy to vote the Covered Shares, and to exercise all
voting, consent and similar rights of Shareholder with respect to the Covered
Shares (including the power to execute and deliver written consents), at every
Company Shareholders Meeting and in every written consent in lieu of such a
meeting in accordance with the terms of Section 2(a) hereof.

 

(iii)        Shareholder hereby represents to DK that any proxies heretofore
given in respect of the Covered Shares are not irrevocable and that any such
proxies are hereby revoked, and Shareholder agrees to promptly notify the
Company of such revocation. Shareholder hereby affirms that the irrevocable
proxy granted herein is given in connection with the execution of the Merger
Agreement and that such irrevocable proxy is given to secure the performance of
the duties of Shareholder under this Agreement. Shareholder hereby further
affirms that the irrevocable proxy granted herein is coupled with an interest
and may under no circumstances be revoked. Shareholder hereby ratifies and
confirms all that such irrevocable proxy may lawfully do or cause to be done by
virtue hereof. Without limiting the generality of the foregoing, such
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 607.0722 of the FBCA. If for any reason the proxy
granted herein is not irrevocable, Shareholder agrees to vote the Covered Shares
and take such other required actions in accordance with Section 2(a) hereof.

 

3

 

 

(iv)        During any period of time in which Shareholder is relieved of its
obligations with respect to the Covered Shares in accordance with Section 2(b)
hereof, then any proxies of Shareholder granted pursuant to this Section 2(c)
relating to the Covered Shares shall be suspended.

 

3.            No Disposition or Solicitation.

 

(a)           No Disposition or Adverse Act. Shareholder hereby covenants and
agrees that, except as contemplated by this Agreement and the Merger Agreement,
Shareholder shall not (i) offer to Transfer, Transfer or consent to any Transfer
of any or all of the Covered Shares or any interest therein without the prior
written consent of DK, (ii) enter into any contract, option or other agreement
or understanding with respect to any Transfer of any or all Covered Shares or
any interest therein, (iii) grant any proxy, power-of-attorney or other
authorization or consent in or with respect to any or all of the Covered Shares,
(iv) deposit any or all of the Covered Shares into a voting trust or enter into
a voting agreement or arrangement with respect to any or all of the Covered
Shares or (v) take any other action that would make any representation or
warranty of Shareholder contained herein untrue or incorrect or in any way
restrict, limit or interfere with the performance of Shareholder’s obligations
hereunder or the transactions contemplated hereby or by the Merger Agreement.
Any attempted Transfer of Covered Shares or any interest therein in violation of
this Section 3(a) shall be null and void. Notwithstanding the foregoing, the
Transfer of any Covered Shares from the Shareholder to any existing holder of an
Equity Interest in the Shareholder as of the date hereof will be a permitted if
at least one business days’ advance notice is given to DK (which notice shall
include information about the Transfer and transferee as may be required to
amend any Schedule 13D/G filings with the SEC) and either (a) as a condition
precedent to that Transfer, that holder enters into a joinder in form and
substance reasonably satisfactory to DK agreeing to be subject to and bound by
all of the terms of this Agreement or (b) those Transfers occur in connection
with a legal obligation of the Shareholder to that holder to distribute Covered
Shares upon the full and complete redemption of that holder’s Equity Interest in
the Shareholder and the Shareholder does not Transfer more than __________
Shares in connection with all such Transfers under this clause (b).

 

(b)           No Solicitation, Discussion or Negotiation. During the Term of
this Agreement, Shareholder hereby agrees that Shareholder shall not, and shall
instruct and cause its officers, directors, employees, investment bankers,
attorneys, accountants, consultants, agents and other advisors and
representatives (collectively, its “Representatives”) not to, directly or
indirectly:

 

(i)          initiate, solicit or knowingly facilitate or encourage any
inquiries, discussions or the making of any proposal, request or offer that
constitutes, or could reasonably be expected to lead to, any Acquisition
Proposal;

 

(ii)         approve, endorse, recommend or enter into, or publicly propose to
approve, endorse, recommend or enter into, any alternative acquisition
agreement;

 

(iii)        terminate, amend, release, modify, or fail to enforce any provision
of, or grant any permission, waiver or request under, any standstill,
confidentiality or similar agreement in respect of or in contemplation of an
Acquisition Proposal;

 

(iv)        engage in, continue or otherwise participate in any discussions or
negotiations regarding any Acquisition Proposal or the acquisition of any
interest in the Covered Shares;

 

(v)         furnish any non-public information relating to the Company or any of
its Subsidiaries, or afford access to the books or records or directors,
officers, employees or advisors of the Company or any of its Subsidiaries, to
any third party that is seeking to or may make, or has made, an Acquisition
Proposal;

 

(vi)        take any action to make the provisions of any Takeover Law
inapplicable to any transactions contemplated by any Acquisition Proposal; or

 

(vii)       propose, commit or agree to do any of the foregoing.

 

4

 

 

4.             Additional Agreements.

 

(a)           Certain Events. In the event of any stock split, stock dividend,
merger, reorganization, recapitalization or other change in the capital
structure of the Company affecting the Covered Shares or the acquisition of
Additional Owned Shares or other Equity Interests or rights of the Company by
Shareholder or any of its Affiliates, (i) the type and number of Covered Shares
shall be adjusted appropriately, and (iii) this Agreement and the obligations
hereunder shall automatically attach to any additional Covered Shares or other
Equity Interests or rights of the Company issued to or acquired by Shareholder
or any of its Affiliates.

 

(b)          Waiver of Appraisal and Dissenters’ Rights. Shareholder hereby
waives and agrees not to exercise any rights of appraisal or rights to dissent
from the Merger that Shareholder may have.

 

(c)           Communications. During the Term of this Agreement, unless required
by applicable law, Shareholder shall not, and shall cause its Representatives
not to, make any press release, public announcement or other communication with
respect to the business or affairs of the Company, DK, Exchangeco or Newco,
including this Agreement and the Merger Agreement and the transactions
contemplated hereby and thereby, without the prior written consent of DK.
Shareholder hereby (i) consents to and authorizes the publication and disclosure
by DK of Shareholder’s identity and holding of Covered Shares, and the nature of
Shareholder’s commitments, arrangements and understandings under this Agreement,
and any other information that DK reasonably determines to be necessary or
desirable in any press release or any other disclosure document in connection
with the Merger or any other Transactions and (ii) agrees as promptly as
practicable to notify DK of any required corrections with respect to any written
information supplied by Shareholder specifically for use in any such disclosure
document.

 

(d)           Additional Owned Shares. Shareholder hereby agrees to notify DK
promptly in writing of the number and description of any Additional Owned
Shares.

 

5.             Representations and Warranties of Shareholder.

 

Shareholder hereby represents and warrants to DK as follows:

 

(a)           Title. Shareholder is the sole record owner of (i) the Owned
Shares and (ii) the Equity Interests convertible into or exchangeable or
exercisable for Owned Shares or other Equity Interests in the Company, in each
case, set forth on Schedule I (the “Disclosed Owned Securities”). The Disclosed
Owned Securities constitute all of the Equity Interests in the Company owned of
record or beneficially by Shareholder or its Affiliates on the date hereof and
neither Shareholder nor any of its Affiliates is the beneficial owner of, or has
any right to acquire (whether currently, upon lapse of time, following the
satisfaction of any conditions, upon the occurrence of any event or any
combination of the foregoing) any Shares or any other Equity Interests of the
Company or any Equity Interests convertible into or exchangeable or exercisable
for Shares or such other Equity Interests, in each case other than the Disclosed
Owned Securities. Shareholder has sole voting power, sole power of disposition
and sole power to issue instructions with respect to the matters set forth in
Sections 3 and 4 hereof and all other matters set forth in this Agreement, in
each case with respect to all of the Covered Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Agreement. Except as permitted by this Agreement, the
Covered Shares and the certificates representing such shares, if any, are now,
and at all times during the Term hereof will be, held by Shareholder, or by a
nominee or custodian for the benefit of Shareholder, free and clear of any and
all liens, pledges, claims, options, proxies, voting trusts or agreements,
security interests, understandings or arrangements or any other encumbrances
whatsoever (collectively, “Encumbrances”) on title, transfer or exercise of any
rights of a shareholder in respect of the Owned Shares (other than as created by
this Agreement or, if Shareholder is not an individual person, Encumbrances
contained in Shareholder’s governing documents none of which adversely impact
Shareholder’s ability to perform its obligations under this Agreement).

 

(b)           Organization and Qualification. Shareholder is an individual
person or, if not an individual person, a corporation duly organized and validly
existing in good standing under the laws of its incorporation.

 

5

 

 

(c)           Authority. If Shareholder is not an individual person, Shareholder
has all necessary power and authority and legal capacity to execute, deliver and
perform all of Shareholder’s obligations under this Agreement, and consummate
the transactions contemplated hereby, and no other proceedings or actions on the
part of Shareholder or its board of directors (or analogous governing body) are
necessary to authorize the execution, delivery or performance of this Agreement
or the consummation of the transactions contemplated hereby.

 

(d)           Due Execution and Delivery. This Agreement has been duly and
validly executed and delivered by Shareholder and, assuming due authorization,
execution and delivery hereof by DK, constitutes a legal, valid and binding
agreement of Shareholder, enforceable against Shareholder in accordance with its
terms.

 

(e)           No Filings; No Conflict or Default. Except for filings under the
Exchange Act, no filing with, and no permit, authorization, consent or approval
of, any Governmental Entity or any other Person is necessary for the execution
and delivery of this Agreement by Shareholder, the consummation by Shareholder
of the transactions contemplated hereby and the compliance by Shareholder with
the provisions hereof. None of the execution and delivery of this Agreement by
Shareholder, the consummation by Shareholder of the transactions contemplated
hereby or compliance by Shareholder with any of the provisions hereof will (i)
result in a violation or breach of, or constitute (with or without notice or
lapse of time or both) a default (or give rise to any third party right of
termination, cancellation, modification or acceleration) under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, lease,
license, permit, contract, commitment, arrangement, understanding, agreement or
other instrument or obligation of any kind, including any voting agreement,
proxy arrangement, pledge agreement, shareholders agreement or voting trust, to
which Shareholder is a party or by which Shareholder or any of Shareholder’s
properties or assets may be bound, (ii) violate any judgment, order, writ,
injunction, decree or award of any court, administrative agency or other
Governmental Entity that is applicable to Shareholder or any of Shareholder’s
properties or assets, or (iii) if Shareholder is not an individual person,
contravene or conflict with Shareholder’s governing documents.

 

(f)            No Litigation. As of the date hereof, there is no suit, claim,
action, investigation or proceeding pending or, to the knowledge of Shareholder,
threatened against Shareholder at law or in equity before or by any Governmental
Entity that could reasonably be expected to impair the ability of Shareholder to
perform its obligations hereunder or consummate the transactions contemplated
hereby.

 

(g)           No Fees. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of Shareholder.

 

(h)           Receipt; Reliance. Shareholder has received and reviewed a copy of
the Merger Agreement. Shareholder understands and acknowledges that DK is
entering into the Merger Agreement in reliance upon Shareholder’s execution,
delivery and performance of this Agreement.

 

6.             Termination.   The term (the “Term”) of this Agreement shall
commence on the date hereof and shall terminate upon the earliest of (i) the
mutual written agreement of DK and Shareholder, (ii) the Effective Time and
(iii) the termination of the Merger Agreement in accordance with its terms;
provided that (A) nothing herein shall relieve any party hereto from liability
for any breach of this Agreement prior to its termination and (B) this Section 6
and Section 7 shall survive any termination of this Agreement.

 

7.             Miscellaneous.

 

(a)           Entire Agreement. This Agreement (together with Schedule I)
constitutes the entire agreement and supersedes all other prior agreements,
understandings, representations and warranties both written and oral, among the
parties, with respect to the subject matter hereof.

 

(b)           Reasonable Efforts. Subject to the terms and conditions of this
Agreement, Shareholder agrees to use all reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws to consummate and make effective the
arrangements contemplated hereby. Upon DK’s request and without further
consideration, Shareholder shall execute and deliver such additional documents
and take all such further lawful action as may be necessary or desirable to
consummate and make effective, in the most expeditious manner practicable, the
arrangements contemplated hereby. Without limiting the foregoing, Shareholder
shall execute and deliver to DK and any of its designees any additional proxies,
including with respect to Additional Owned Shares, reasonably requested by DK in
furtherance of this Agreement.

 

6

 

 

(c)           No Assignment. This Agreement shall not be assignable by operation
of law or otherwise. Any purported assignment in violation of this Agreement is
void.

 

(d)           Binding Successors. Without limiting any other rights DK may have
hereunder in respect of any Transfer of the Covered Shares, Shareholder agrees
that this Agreement and the obligations hereunder shall attach to the Covered
Shares beneficially owned by Shareholder and its Affiliates and shall be binding
upon any Person to which legal or beneficial ownership of such Covered Shares
shall pass, whether by operation of law or otherwise, including, without
limitation, Shareholder’s heirs, guardians, administrators, representatives or
successors.

 

(e)           Modification or Amendments. Subject to the provisions of
applicable law, the parties hereto may modify or amend this Agreement by action
taken by or on behalf of their respective boards of directors, by written
agreement executed and delivered by duly authorized officers of the respective
parties.

 

(f)            Notice. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
given (i) when delivered, if delivered in person, (ii) one Business Day
following the day when deposited with a reputable and established overnight
express courier (charges prepaid and with confirmation of delivery) or (iii)
three Business Days following mailing by certified or registered mail, postage
prepaid and return receipt requested. Unless another address is specified in
writing in the manner set forth above, notices, requests, claims, demands and
other communications hereunder shall be sent to the addresses indicated below:

 

  If to Shareholder:       At the address and facsimile number set forth on
Schedule I hereto.       with a copy (which shall not constitute notice) to:    
  Sellers Capital Master Fund, Ltd.   1 Ionia SW, Suite 200   Grand Rapids, MI
49503   Attention:  Mark Sellers   Facsimile:  No fax number



 

7

 

 



      If to DK:

 



  Dinoking Tech Inc.   #110 - 11188 Featherstone Way   Richmond, British
Columbia V6W 1K9   Canada   Attention: Chief Executive Officer   Facsimile:
(604) 277-1617         with a copy (which shall not constitute notice) to:      
Dentons Canada LLP   20th Floor, 250 Howe Street   Vancouver, British Columbia
V6C 3R8   Canada     Attention: Catherine Wade   Facsimile: (604) 683-5214

 

(g)           Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application of such provision to any Person
or any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision; and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction. Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the extent possible.

 

(h)           Specific Performance and Other Remedies. The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that in the event of such breach no adequate remedy at
law would exist and damages would be difficult to determine. Accordingly, in
addition to any other remedy to which such party is entitled at law or in
equity, each party shall be entitled, without proof of damages, to enforce
specifically the terms and provisions of this Agreement in the state and federal
courts of the United States of America located in the State of Florida, and any
appellate court from any appeal thereof, and to temporary, preliminary and
permanent injunctive relief (without the requirement of posting bond) to prevent
breaches or threatened breaches of, or to enforce compliance with, any of the
provisions of this Agreement without the necessity of posting bond or other
security or undertaking (any requirements therefor being expressly waived). Each
party agrees that it will not oppose the granting of specific performance relief
on the basis that a party has an adequate remedy at law or an award of specific
performance is not an appropriate remedy for any reason at law or in equity.

 

(i)            No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with such party’s obligations hereunder, and any custom or practice of
the parties at variance with the terms hereof, shall not constitute a waiver by
such party of such party’s right to exercise any such or other right, power or
remedy or to demand such compliance.

 

(j)            No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of each party hereto, and nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement.

 

(k)           Governing Law. This Agreement shall be deemed to be made in, and
in all respects shall be interpreted, construed and governed by and in
accordance with the law of, the state of Florida without regard to the conflicts
of law principles thereof to the extent that such principles would direct a
matter to another jurisdiction.

 

8

 

 

(l)            Submission to Jurisdiction. The parties hereby irrevocably submit
for themselves and their property, to the exclusive personal jurisdiction of the
state and federal courts of the United States of America located in the State of
Florida, and any appellate court from any appeal thereof, solely in respect of
the interpretation and enforcement of the provisions of this Agreement and of
the documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any proceeding for the interpretation or enforcement hereof or of any such
document or transaction, that it is not subject thereto or that such proceeding
may not be brought or is not maintainable in such courts or that the venue
thereof may not be appropriate or that this Agreement or any such document may
not be enforced in or by such courts, and the parties hereto irrevocably agree
that all claims relating to such proceeding or transactions shall be heard and
determined in such courts. The parties hereby consent to and grant any such
court jurisdiction over the Person of such parties and, to the extent permitted
by applicable law, over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such proceeding in the
manner provided in Section 7(f) or in such other manner as may be permitted by
law shall be valid and sufficient service thereof.

 

(m)          Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY PROCEEDINGS DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF PROCEEDINGS, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(m).

 

(n)           Interpretation. The descriptive headings used herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement. The words “include,”
“includes” and “including” shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. No provision of this Agreement shall be interpreted
for or against any party hereto because that party or its legal representatives
drafted the provision. The words “hereof,” “hereto,” “hereby,” “herein,”
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not any particular section in which such
words appear.

 

(o)           Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile or other electronic transmission, each such
counterpart being deemed to be an original instrument, and all such counterparts
shall together constitute one and the same agreement. Until and unless each
party has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).

 

(p)           Expenses. Except as otherwise provided herein, each party hereto
shall pay such party’s own expenses incurred in connection with this Agreement.

 

(q)           No Ownership Interest. Nothing contained in this Agreement shall
be deemed, upon execution, to vest in DK any direct or indirect ownership or
incidence of ownership of or with respect to any Covered Shares. All rights,
ownership and economic benefits of and relating to the Covered Shares shall
remain vested in and belong to Shareholder, and DK shall have no authority to
manage, direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of the Company or exercise any power or authority to
direct Shareholder in the voting of any of the Covered Shares, except as
otherwise provided herein.

 

9

 

 

(r)            No Agreement in Shareholder’s Capacity as Director or Officer. If
Shareholder is a director and/or officer of the Company (in addition to being a
shareholder of the Company), Shareholder makes no agreement or understanding in
this Agreement in Shareholder’s specific capacity as a director and/or officer
of the Company, and nothing in this Agreement: (a) will limit or affect any
actions or omissions taken by Shareholder in its specific capacity as a director
and/or officer of the Company, including in exercising rights under the Merger
Agreement, and no such actions or omissions taken by Shareholder in its specific
capacity as a director and/or officer of the Company shall be deemed a breach of
this Agreement or (b) be construed to prohibit, limit or restrict Shareholder
from exercising its fiduciary duties as a director and/or officer to the Company
or its shareholders.

 

[Signature page follows]

 

10

 

 

IN WITNESS WHEREOF, DK and Shareholder have caused this Agreement to be duly
executed as of the day and year first above written.

 



  DINOKING TECH, INC.       By: /s/ Daoping Bao     Name:  Daoping Bao     Its:
President         SELLERS capital master fund, ltd.       By: /s/ Mark A.
Sellers     Name: Mark A. Sellers     Its: Founder, Managing Member

 

[Signature page to Shareholder Voting Agreement]

 

 

 

 

SCHEDULE I

 

 

Name and Contact Information for Shareholder

Number of Shares
Beneficially Owned     Sellers Capital Master Fund 1,543,018     1 Ionia SW,
Suite 200       Grand Rapids, MI  49503       Attention: Mark Sellers  

 



 

 